UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                  ORDER
            - against -
                                                            19 Mag. 10616 (UA)
MICHAEL VALDEZ, a/k/a "Bigga," and
RYAN DIAZ, a/k/a "Rico,"

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              For the reasons stated on the record at today's hearing, Magistrate Judge Parker's

order granting bail is vacated, and Defendant Michael Valdez is remanded pending trial.

Dated: New York, New York
       November 15, 2019

                                            SO ORDERED.



                                            Paul G. Gardephe
                                            United States District Judge
                                            Part I
